 



EXHIBIT 10.1
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

         
IN RE TJX COMPANIES RETAIL
  |   MASTER DOCKET
SECURITY BREACH LITIGATION
  |   Civil Action No. 07-10162
          (including cases transferred
  |   (Lead Case)
          pursuant to:
  |    
THE TJX COMPANIES, INC.,
  |    
CUSTOMER DATA SECURITY BREACH
  |   MDL Docket No. 1838
LITIGATION)
  |    
 
  |    
 
       
THIS DOCUMENT RELATES TO:
  |    
CONSUMER TRACK ACTIONS
  |    
 
  |    
 
       

SETTLEMENT AGREEMENT
     This Settlement Agreement, dated as of September 21, 2007 (the “Settlement
Agreement”), is made and entered into by and among the following Settling
Parties (as defined below) to the above-captioned consolidated action:
(i) ACohen Marketing & Public Relations, LLC, Julie Buckley, Anne Cohen, LaQuita
Kearney, Laura Lerner, Robert Mann, Jitka Parmet, Deborah Wilson, Kathleen
Robinson, Shannon Kidd and Mary Robb Farley, (the “Representative Plaintiffs”),
individually and on behalf of the Settlement Class (as defined below), by and
through (in alphabetical order) Ben Barnow, Barnow and Associates, P.C.; Lester
L. Levy, Wolf Popper LLP; and Sherrie R. Savett, Berger & Montague, P.C.
(together, “Settlement Class Co-Lead Counsel”); (ii) The TJX Companies, Inc.
(“TJX”), by and through its counsel of record, Harvey J. Wolkoff and Mark P.
Szpak, Ropes & Gray LLP, and (iii) Fifth Third Bancorp (“Fifth Third”), by and
through its counsel of record, W. Breck Weigel, Vorys Sater Seymour and Pease
LLP. The Settlement Agreement is intended by the Settling Parties fully,
finally, and forever to resolve, discharge, and settle the Released Claims (as
defined below), upon and subject to the terms and conditions hereof.

- 1 -



--------------------------------------------------------------------------------



 



I. THE LITIGATION
     On January 17, 2007, and February 21, 2007, TJX issued press releases
disclosing that it had suffered an unauthorized intrusion or intrusions
(hereinafter, “the Intrusion”) into the portion of its computer system that
processes and stores information related to customer transactions. Beginning
thereafter, in January 2007, and continuing through June 2007, lawsuits were
filed in various state and federal jurisdictions in the United States, as well
as in Canada, asserting claims against TJX in relation to the Intrusion. In
April 2007, those actions pending in the United States District Court for the
District of Massachusetts (“the Court”) were consolidated (“Consolidated
Class Action”). The consolidated Massachusetts proceedings were divided into a
“consumer track,” comprising all actions asserting putative class claims on
behalf of TJX customers (“Consolidated Consumer Class Action”),1 and a
“financial institution track,” comprising all actions asserting putative class
claims on behalf of financial institutions.
     On May 9, 2007, in the Consolidated Consumer Class Action, a Consolidated
Class Action Complaint (“the Complaint”) was filed alleging five counts, i.e.,
negligence, breach of contract, breach of implied contract, violation of
Massachusetts General Laws, Chapter 93A Section 9, and Massachusetts General
Laws, Chapter 93A, Section 11, and identifying ACohen Marketing & Public
Relations, LLC, Julie Buckley, Anne Cohen, LaQuita Kearney, Laura Lerner, Robert
Mann, Kimberly Myck-Rawson, Jitka Parmet, and Deborah Wilson, as the named
representative plaintiffs.
 

1   Mace v. TJX Companies, Inc., Civ. No. 1:07-cv-10162 (D. Mass.); Buckley et
al. v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-10209 (D. Mass.); Gaydos v.
TJX Companies, Inc., et al., Civ. No. 1:07-cv-10217 (D. Mass.); Cohen et al. v.
TJX Companies, Inc., et al., Civ. No. 1:07-cv-10280 (D. Mass.); Rivas et al. v.
TJX Companies, Inc., Civ. No. 1:07-cv-10565 (D. Mass.); McMorris et al. v. TJX
Companies, Inc., et al., Civ. No. 1:07-cv-10682 (D. Mass.); Arians et al. v. TJX
Companies, Inc., et al., Civ. No. 1:07-cv-10754 (D. Mass.); Mascolo-Brown et al.
v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-10769 (D. Mass.).

- 2 -



--------------------------------------------------------------------------------



 



The Complaint named, as defendants, TJX and Fifth Third. On June 12, 2007, TJX
and Fifth Third each filed motions to dismiss the Complaint, which motions were
opposed on July 13, 2007.
     Pursuant to orders by the Judicial Panel on Multi-District Litigation dated
June 28, 2007 and July 18, 2007, actions pending in other federal district
courts across the United States asserting claims against TJX in relation to the
Intrusion (“the Tag-along Actions”) were designated to be, or by the time of the
execution of this Settlement Agreement will have been, transferred to and made a
part of the consolidated proceedings pending in the United States District Court
for the District of Massachusetts.2 In conjunction with the filing of this
Settlement Agreement, an Amended Consolidated Class Action Complaint (the
“Amended Consolidated Complaint”) is being filed in the Consolidated Consumer
Class Action on behalf of the Settlement Class alleging the same or similar
claims as are alleged in the Complaint and in the complaints in the Tag-along
Actions, adding Kathleen Robinson as a Representative Plaintiff, as well as
adding similar claims under Canadian and Puerto Rican law on behalf of putative
classes of residents of Canada and Puerto Rico, and also adding Shannon Kidd, a
resident of Canada, and Mary Robb Farley, a resident of Puerto Rico, as
Representative Plaintiffs.
     Pursuant to the terms set out below, this Settlement Agreement resolves all
actions and proceedings asserted or that could be asserted against TJX and Fifth
Third and their respective
 

2   Wood et al. v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-00147 (N.D.
Ala.); Lemley v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-02168 (C.D.
Cal.); Miranda v. TJX Companies, Inc., et al., Civ. No. 3:07-cv-01075 (D. P.R.);
Tennent v. TJX Companies, Inc., et al., Civ. No. 3:07-cv-00484 (S.D. Cal.);
Salinas et al. v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-02172 (C.D.
Cal.); Pickering v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-02172 (C.D.
Cal.); Robinson v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-02139 (N.D.
Ill.); Wardrop v. TJX Companies, Inc., Civ. No. 1:07-cv-00430 (W.D. Mich.);
Taliaferro et al. v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-00388 (S.D.
Ohio); Lack et al. v. TJX Companies, Inc., et al., Civ. No. 6:07-cv-00233 (E.D.
Tex.); Lamb v. TJX Companies, Inc., et al., Civ. No. 4:07-cv-00379 (W.D. Mo.);
Roberts v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-02887 (N.D. Ill.);
Hamilton Griffin v. TJX Companies, Inc., et al., Civ. No. 4:07-cv-01113 (E.D.
Mo.); Dundon et al. v. TJX Companies, Inc., et al., Civ. No. 4:07-cv-00078 (S.D.
Ga.); Hill et al. v. TJX Companies, Inc., et al., Civ. No. 4:07-cv-00276 (N.D.
Fla.); Sharkey v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-00389 (M.D.
Fla.); Agnelly v. TJX Companies, Inc., et al., Civ. No. 2:07-cv-03271 (E.D.
La.); Gutierrez v. TJX Companies, Inc., et al., Civ. No. 1:07-cv-03533 (N.D.
Ill.).

- 3 -



--------------------------------------------------------------------------------



 



Related Parties in relation to the Intrusion by and on behalf of putative
classes of TJX customers in the United States (including the District of
Columbia), Puerto Rico and Canada, including the Consolidated Consumer
Class Action, the Tag-along Actions and any other such actions by and on behalf
of putative classes of TJX customers originating or that may originate in
jurisdictions in the United States (including the District of Columbia), Puerto
Rico, and Canada (collectively, “the Litigation”).

II.   CLAIMS OF THE REPRESENTATIVE PLAINTIFFS AND BENEFITS OF SETTLEMENT

     The Representative Plaintiffs believe that the claims asserted in the
Litigation as set forth in the Amended Consolidated Complaint have merit.
Representative Plaintiffs and Settlement Class Co-Lead Counsel, however,
recognize and acknowledge the expense and length of continued proceedings
necessary to prosecute the Litigation against TJX, Fifth Third and their
respective Related Parties through motion practice, trial, and potential
appeals. Settlement Class Co-Lead Counsel also have taken into account the
uncertain outcome and the risk of further litigation, as well as the
difficulties and delays inherent in such litigation. Settlement Class Co-Lead
Counsel are also mindful of the inherent problems of proof and possible defenses
to the claims asserted in the Litigation. Settlement Class Co-Lead Counsel
believe that the settlement set forth in this Settlement Agreement confers
substantial benefits upon the Settlement Class (as defined below). Settlement
Class Co-Lead Counsel have determined that the settlement set forth in this
Settlement Agreement is fair, reasonable, and adequate, and in the best
interests of the Settlement Class.

III.   DENIAL OF WRONGDOING AND LIABILITY

     TJX denies each and all of the claims and contentions alleged against it
and its Related Parties in the Litigation, including as set forth in the Amended
Consolidated Complaint, and believes that these claims and contentions are
totally without merit. Specifically, TJX denies all charges of

- 4 -



--------------------------------------------------------------------------------



 



wrongdoing or liability as alleged against it and its Related Parties in the
Litigation. Nonetheless, TJX has concluded that further conduct of the
Litigation would be protracted and expensive, and that it is desirable that the
Litigation be fully and finally settled in the manner and upon the terms and
conditions set forth in this Settlement Agreement. TJX also has taken into
account the uncertainty and risks inherent in any litigation, especially in
class action cases such as this Litigation. TJX has, therefore, determined that
it is desirable and beneficial that the Litigation be settled in the manner and
upon the terms and conditions set forth in this Settlement Agreement. Fifth
Third denies each and all of the claims and contentions alleged against it and
its Related Parties in the Litigation, including as set forth in the Amended
Consolidated Complaint, and believes that these claims and contentions are
totally without merit. Specifically, Fifth Third denies all charges of
wrongdoing or liability as alleged against it and its Related Parties in the
Litigation.

IV.   TERMS OF SETTLEMENT

     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the
Representative Plaintiffs, individually and on behalf of the Settlement Class,
by and through Settlement Class Co-Lead Counsel, and each of TJX and Fifth Third
that, subject to the approval of the Court, the Litigation and the Released
Claims shall be finally and fully compromised, settled, and released, and the
Litigation shall be dismissed with prejudice as to all Settling Parties, upon
and subject to the terms and conditions of this Settlement Agreement, as
follows.
     1. Definitions
     As used in the Settlement Agreement, the following terms have the meanings
specified below:
     1.1 “Claims” means known claims and Unknown Claims, actions, allegations,
demands, rights, liabilities, and causes of action of every nature and
description whatsoever, whether contingent or non-contingent, and whether at law
or equity.

- 5 -



--------------------------------------------------------------------------------



 



     1.2 “Claims Administration” means the processing of claims received from
Settlement Class Members by the Claims Administrator, and “Costs of Claims
Administration” means all actual costs associated with or arising from Claims
Administration.
     1.3 “Claims Administrator” means such claims administrator as may be
selected by TJX and agreed to by Settlement Class Co-Lead Counsel, with
preference to the Garden City Group, Inc., if feasible.
     1.4 “Credit Monitoring and Identity Theft Insurance” shall mean (i) for
Unreceipted Return Customer Claimants residing in the United States or Puerto
Rico, the Equifax “Credit WatchTM Gold with 3-in-1 Credit Monitoring” product
(including $20,000 in identity theft insurance) that TJX previously offered in
the Prior TJX Credit Monitoring/Insurance Offer, (ii) for Unreceipted Return
Customer Claimants residing in Canada, the most similar credit monitoring and
identity theft insurance products offered commercially by Intersections Inc. at
equivalent cost to TJX, and (iii) for Unreceipted Return Customer Claimants
residing in New York, where such Credit Monitoring and Identity Theft Insurance
is not currently available from Equifax or other similar provider, the most
similar credit monitoring and identity theft insurance products offered
commercially.
     1.5 “Effective Date” means the first date by which all of the events and
conditions specified in ¶ 9.1 hereof have occurred and have been met.
     1.6 “Final” means the occurrence of all of the following events: (i) the
settlement pursuant to this Settlement Agreement is approved by the Court;
(ii) the Court has entered a Judgment (as that term is defined herein);
(iii) the time to appeal or seek permission to appeal from the Judgment has
expired or, if appealed, the appeal has been dismissed in its entirety, or the
Judgment has been affirmed in its entirety by the court of last resort to which
such appeal may be taken, and such dismissal or affirmance has become no longer
subject to further appeal

- 6 -



--------------------------------------------------------------------------------



 



or review. Notwithstanding the above, any order modifying or reversing any fee
award made in this case shall not affect whether the Judgment is “Final” as
defined in the preceding sentence, or any other aspect of the Judgment.
     1.7 “Judgment” means a judgment rendered by the Court, in the form attached
hereto as Exhibit E, or a judgment substantially similar to such form in both
terms and cost.
     1.8 “Named Plaintiff” means each Person (as defined in ¶ 1.11 herein) who
is named as a plaintiff in any pending case in the Litigation and who, prior to
the execution of the Settlement Agreement by Settlement Class Co-Lead Counsel,
joins in this settlement by affirming in a writing (which will be filed with the
Court by the Settling Parties) that he or she, or his or her counsel, approve
and join in this settlement.
     1.9 “Notice Specialist” means Hilsoft Notifications, Souderton,
Pennsylvania.
     1.10 “Opt-Out Date” means the date by which members of the Settlement Class
must mail their requests to be excluded from the Settlement Class in order for
that request to be effective. The postmark date shall be the mailing date.
     1.11 “Person” means an individual, corporation, partnership, limited
partnership, limited liability company or partnership, association, joint stock
company, estate, legal representative, trust, unincorporated association,
government or any political subdivision or agency thereof, and any business or
legal entity, and their respective spouses, heirs, predecessors, successors,
representatives, or assignees.
     1.12 “Plaintiffs’ Counsel” means Settlement Class Co-Lead Counsel, and all
other attorneys who represent Named Plaintiffs who have joined in this
settlement.
     1.13 “Prior TJX Credit Monitoring/Insurance Offer” means the offer
previously made by TJX to certain Unreceipted Return Customers of one year of
the Equifax “Credit WatchTM Gold with 3-in-1 Credit Monitoring” product.

- 7 -



--------------------------------------------------------------------------------



 



     1.14 “Related Parties” means an entity’s past or present directors,
officers, employees, contractors, auditors, principals, agents, attorneys,
predecessors, successors, parents, subsidiaries, divisions and related or
affiliated entities, and includes, without limitation, any Person related to
such entity who is, was or could have been named as a defendant in any of the
United States, Puerto Rico or Canadian actions in the Litigation.
     1.15 “Released Acquiring Banks” means Chase Merchant Services LLC; The
Chase Manhattan Bank; Chase Paymentech Solutions; Paymentech Canada; Banco
Popular de Puerto Rico; First Data Loan Company, Canada; and Laurentian Bank of
Canada (assignee of Toronto-Dominion Bank).
     1.16 “Released Claims” shall collectively mean any and all Claims,
including those arising under state or federal law of the United States or under
provincial or federal law of Canada or under the law of Puerto Rico (including,
without limitation, any causes of action under Mass. Gen. Laws ch. 93A, Mass.
Gen. Laws ch. 214, § 1B, the California Business & Professional Code § 17200 et
seq., California Civil Code § 1798.80 – 84 et seq., California Civil Code §
1798.53, Tex. Bus. & Com. § 48.001 et seq., Georgia Code § 10-1-910 et seq., and
any similar statutes in effect in any other states in the United States or in
Puerto Rico; the Personal Information Protection Act, the Privacy Act, the
Personal Information Protection and Electronic Documents Act, the Freedom of
Information and Protection of Privacy Act, and any similar statutes in effect in
Canada or the provinces of Canada; negligence; negligence per se; breach of
contract; breach of fiduciary duty; breach of confidence; misrepresentation
(whether fraudulent, negligent or innocent); unjust enrichment; and bailment),
and including, but not limited to, any and all claims in any state or federal
court of the United States, or any provincial or federal court of Canada, or any
court of or located in Puerto Rico, for damages, injunctive relief,
disgorgement, declaratory relief, equitable relief, attorneys’ fees and
expenses, pre-judgment

- 8 -



--------------------------------------------------------------------------------



 



interest, credit monitoring services, the creation of a fund for future damages,
statutory penalties, restitution, the appointment of a receiver, and any other
form of relief, that either have been asserted or could have been asserted by
any Settlement Class Member against any of the Released Persons or any of the
Indemnified Persons (as defined below) based on, relating to, concerning or
arising out of the allegations, facts, or circumstances alleged in the
Litigation or any other allegations, facts or circumstances with respect to the
Intrusion. Without limitation of the foregoing, Released Claims specifically
include any Claim for alleged injury or loss stemming from the Intrusion as may
have been or could have asserted by any Settlement Class Member against any
person or entity (such as, for example and without limitation, any entity that
issued credit or debit cards to Settlement Class Members) (collectively, the
“Indemnified Persons”) that could seek indemnification or contribution from any
of the Released Persons in respect of such Claim, except that Released Claims
shall not include Claims by any individual Settlement Class Member against any
card-issuing financial institution brought on an individual, case-by-case basis
for reimbursement or waiver of purportedly fraudulent card charges (or other
charges by the card-issuing financial institution in connection with purportedly
fraudulent card charges) that such card-issuing financial institution assertedly
should have reimbursed or waived but has refused to reimburse or waive. Released
Claims shall not include the right of any Settlement Class Member or any
Released Person or any Indemnified Person to enforce the terms of the settlement
contained in the Settlement Agreement. Further, for all Settlement Class Members
who are not part of the Unreceipted Return Customers referenced in ¶ 2.1 below,
and who have given their social security number, whether by driver’s license or
any other means, to TJX, there shall be no waiver of any claim that they may
have regarding identity theft from the Intrusion (other than credit/debit card
charges) if brought within three years from the execution of this Settlement
Agreement. Any such claim may be made only as an individual claim, as the

- 9 -



--------------------------------------------------------------------------------



 



right to a class action or relief on a class basis for any such claim is
released and waived, and, in the event of the assertion of any such individual
claim, the parties against whom the claim is asserted shall be deemed to have
retained and shall have the right to assert any responsive claims, counterclaims
and defenses relating thereto, as well as any cross-claims and third-party
claims and defenses relating thereto, all notwithstanding the provisions of ¶
6.2 and ¶ 6.3 below.
     1.17 “Released Persons” means TJX and its Related Parties, Fifth Third and
its Related Parties, and the Released Acquiring Banks and their respective
Related Parties.
     1.18 “Representative Plaintiffs” means ACohen Marketing & Public Relations,
LLC, Julie Buckley, Anne Cohen, LaQuita Kearney, Laura Lerner, Robert Mann,
Jitka Parmet, Deborah Wilson, Kathleen Robinson, Shannon Kidd, and Mary Robb
Farley.
     1.19 “Settlement Class” means all Persons in the United States (including
the District of Columbia), Puerto Rico or Canada who shopped at TJX Stores in
the United States, Puerto Rico or Canada, made a purchase or return, have had or
allege having had personal or financial data stolen or placed at risk of being
stolen from TJX’s computer systems, and who were or may be damaged thereby or
who allege damage therefrom. Excluded from the definition of Settlement Class
are TJX, Fifth Third, and their respective officers and directors, and those
Persons who timely and validly request exclusion from the Settlement Class.
     1.20 “Settlement Class Co-Lead Counsel” means Ben Barnow, Barnow and
Associates, P.C.; Lester L. Levy, Wolf Popper LLP; and Sherrie R. Savett, Berger
& Montague, P.C.
     1.21 “Settlement Class Member(s)” means a Person(s) who falls within the
definition of the Settlement Class.

- 10 -



--------------------------------------------------------------------------------



 



     1.22 “Settling Parties” means, collectively, TJX, on behalf of itself and
its Related Parties, Fifth Third, on behalf of itself and its Related Parties,
and the Representative Plaintiffs, individually and on behalf of the Settlement
Class.
     1.23 “TJX Stores” means stores operated by TJX under any of the names T.J.
Maxx, Marshalls, T.J. Maxx ‘n More, Marshalls MegaStore, The Maxx, HomeGoods,
A.J. Wright, Winners, and HomeSense.
     1.24 “Unknown Claims” means any of the Released Claims that any Settlement
Class Member, including any Representative Plaintiff, does not know or suspect
to exist in his favor at the time of the release of the Released Persons which,
if known by him or her, might have affected his or her settlement with and
release of the Released Persons, or might have affected his or her decision not
to object to and/or to participate in this settlement. With respect to any and
all Released Claims, the Settling Parties stipulate and agree that, upon the
Effective Date, the Representative Plaintiffs expressly shall have, and each of
the other Settlement Class Members shall be deemed to have, and by operation of
the Judgment shall have, waived the provisions, rights, and benefits conferred
by California Civil Code § 1542, and also any and all provisions, rights, and
benefits conferred by any law of any state, province or territory of the United
States, Puerto Rico or Canada, or principle of common law or international or
foreign law, including Canadian and Puerto Rican law, which is similar,
comparable, or equivalent to California Civil Code §1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The Settlement Class Members, including the Representative Plaintiffs, and any
of them, may hereafter discover facts in addition to or different from those
that they, and any of them, now

- 11 -



--------------------------------------------------------------------------------



 



know or believe to be true with respect to the subject matter of the Released
Claims, but the Representative Plaintiffs expressly shall have, and each other
Settlement Class Member shall be deemed to have, and by operation of the
Judgment shall have, upon the Effective Date, fully, finally, and forever
settled and released any and all Released Claims. The Settling Parties
acknowledge, and the Settlement Class Members shall be deemed by operation of
the Judgment to have acknowledged, that the foregoing waiver is a material
element of the settlement of which this release is a part. Notwithstanding the
foregoing, the Settling Parties acknowledge and incorporate here as if fully set
forth here the last two sentences of ¶ 1.16 above.
     1.25 “Unreceipted Return Customers” means those customers who returned
merchandise to a TJX Store without receipts and who were sent a letter from TJX
that TJX had specifically identified that their names and addresses, and
driver’s license or military, state or tax identification numbers, were
information TJX believed was stolen in the Intrusion.
     1.26 “Unreceipted Return Customer Claimant” means an Unreceipted Return
Customer who submits a valid claim under ¶ 2.1 below.
     1.27 “Voucher” means a voucher usable for credit against the purchase of
merchandise (excluding gift cards) at any TJX Store (with up to $1.00 in cash
back according to TJX’s usual procedures), which shall be valid for a period of
one year from the date of transmission, have no restrictions on transferability
and be freely stackable (i.e., multiple vouchers can be combined on a single
transaction) and applied for credit in addition to all other sales or discounts
then available, including the 15% off three day sales event provided for
hereunder (for example, if the purchase price of goods equals $100 and the
balance remaining on a Voucher equals $30, and another sale or discount amounts
to 15% off, then the Settlement Class Member pays $55 ($100 — $15 — $30 = $55)),
and may be provided in paper or plastic form, at TJX’s election, and may be in
the form of a special gift card issued by TJX or an affiliate thereof, again at
TJX’s election.

- 12 -



--------------------------------------------------------------------------------



 



Vouchers provided under ¶ 2.2 below to Settlement Class Members with an address
in the United States or Puerto Rico shall be issued in U.S. currency amounts and
shall be usable at TJX Stores located in the United States or Puerto Rico.
Vouchers provided under ¶ 2.2 below to Settlement Class Members with an address
in Canada shall be issued in Canadian currency amounts and shall be usable at
TJX Stores located in Canada.
     1.28 “United States” as used in this Settlement Agreement includes the
District of Columbia.
     2. The Settlement
     2.1 (a) TJX shall make available free of charge (i) to Unreceipted Return
Customer Claimants (other than those set forth in subparagraph 2.1(a)(ii)),
three years of Credit Monitoring and Identity Theft Insurance from the date of
subscription, and (ii) to Unreceipted Return Customer Claimants who accepted the
Prior TJX credit monitoring/insurance Offer, two years of Credit Monitoring and
Identity Theft Insurance from the date of subscription in addition to the one
year of Credit Monitoring/Insurance previously provided under the Prior TJX
Credit Monitoring/Insurance Offer. Unreceipted Return Customer Claimants shall
have 60 days following the Claims Administrator’s mailing of written notice of
the settlement benefit provided in this subparagraph 2.1(a), as set out in the
form attached hereto as Exhibit D, to subscribe for the Credit Monitoring and
Identity Theft Insurance made available under this subparagraph.
          (b) TJX shall reimburse each Unreceipted Return Customer Claimant who
submits valid documentary support to the Claims Administrator showing that he or
she replaced his or her driver’s license between January 17, 2007 and June 30,
2007, other than in the ordinary course, for the actual replacement cost of the
driver’s license in the amount charged by the motor vehicle department of the
issuing state, province or territory. Unreceipted Return Customer Claimants
shall have 60 days following the Claims Administrator’s mailing of written
notice of the

- 13 -



--------------------------------------------------------------------------------



 



settlement benefit provided in this subparagraph 2.1(b), as set out in the form
attached hereto as Exhibit C-1, to submit a claim therefor. This provision
compensates any such Settlement Class Member for driver’s license replacement
costs only, and does not preclude such Settlement Class Member from seeking any
other benefit or reimbursement available to such Settlement Class Member under
any other provision of this Settlement Agreement.
          (c) TJX shall reimburse each Unreceipted Return Customer Claimant
whose social security number is the same as his or her driver’s license or
military, tax or state identification number, and who did not accept the Prior
TJX Credit Monitoring/Insurance Offer, for any unreimbursed loss of more than
sixty dollars ($60) resulting from identity theft from the Intrusion (other than
credit/debit card charges) that occurred during the period from January 17, 2007
through the date 40 days after the Credit Monitoring and Identity Theft
Insurance is first offered generally pursuant to the Settlement Agreement.
               (i) Unreceipted Return Customers seeking reimbursement of losses
pursuant to this subparagraph 2.1(c) must submit a written claim to TJX (through
the Claims Administrator), in the form of Exhibit C-2, together with proof of
such losses, within six months after the Effective Date. Following such
submission of the claim, TJX shall have 30 days to accept the claim, reject the
claim, or identify, in writing to the claimant, such consents and additional
information (“Claim Supplementation”) as TJX may reasonably request to
investigate the claim. If TJX requests such Claim Supplementation, it shall be
provided to TJX (through the Claims Administrator) by the claimant within
30 days of the request, and TJX shall have 30 days from receipt of the Claim
Supplementation to accept or reject the claim.
               (ii) The claimant shall have 30 days following any rejection by
TJX to submit the claim, including all supporting materials previously submitted
to TJX, to an independent arbitrator from JAMS/Endispute. JAMS/Endispute shall
notify TJX and TJX shall have 30 days

- 14 -



--------------------------------------------------------------------------------



 



from the date of such notice to provide its reasons for rejection of the claim
to JAMS/Endispute, and JAMS/Endispute shall conduct such hearing and
proceedings, if any, as it deems fit. The decision of JAMS/Endispute shall be
final. The fees and expenses of JAMS/Endispute shall be paid for by TJX.
               (iii) Individual payments made by TJX pursuant to this
subparagraph 2.1(c) shall be reduced by the amount of any Vouchers received by
the Unreceipted Return Customer Claimant pursuant to subparagraph 2.2 below. In
any event, any such Settlement Class Member may continue to seek any other
benefit or reimbursement available to such Settlement Class Member under any
other provision in this agreement. For example, if a claim under this ¶ 2.1(c)
exceeds the amount of any Vouchers received by such Settlement Class Member
pursuant to ¶ 2.2 below, then such Settlement Class Member may seek
reimbursement for cash pursuant to this ¶ 2.1(c), less the amount of any
Vouchers received. Notwithstanding the foregoing, the total amount payable by
TJX pursuant to this subparagraph 2.1(c) is limited to an aggregate of
$1 million, and in the event the value of accepted claims pursuant to this
subparagraph 2.1(c) exceeds $1 million, such claims shall be prorated. No claims
under this subparagraph 2.1(c) shall be payable by TJX until 30 days after the
decision by JAMS/Endispute of all claims submitted to independent arbitration.
     2.2 TJX shall provide Vouchers to all Settlement Class Members who submit
valid claims under pains and penalties of perjury, using the claim form attached
hereto as Exhibit C-3, showing that they:
(i) made a purchase with a credit card, debit card or check at a TJX Store
during the period from December 31, 2002 through September 2, 2003 or the period
from May 15, 2006 through December 18, 2006, and
(ii) incurred reasonable, more than de minimis (i.e., $5.00 or more)
out-of-pocket costs and/or lost time (calculated at $10.00 per hour) between
January 17, 2007 and June 30, 2007, as a result of the Intrusion as alleged in

- 15 -



--------------------------------------------------------------------------------



 



the Complaint (other than driver’s license replacement costs reimbursed under ¶
2.1 above), all as set forth in (a) and (b) below.
Settlement Class Members submitting a voucher claim may do so under one of two
categories:
          (a) Self-Certification Category ($30 Voucher): Settlement
Class Members may demonstrate that they satisfy both (i) and (ii) above by
self-certification. TJX will provide Settlement Class Members submitting valid
self-certifications in this category a Voucher in the amount of $30.00. The
total amount of Vouchers payable by TJX pursuant to this subparagraph 2.2(a)
shall not exceed $7 million, and in the event the dollar amount of claims for
such Vouchers exceeds $7 million, the dollar amount of each Voucher shall be
proportionately reduced.
          (b) Documentary Support Category (Up to $60 in Vouchers): Settlement
Class Members must submit a sales slip, credit or debit card account statement,
or cancelled check to demonstrate that they satisfy (i) above, and reasonable
documentation (other than self-certification) to demonstrate that they satisfy
(ii) above. TJX will provide each Settlement Class Member submitting a valid
claim in this category a Voucher in the amount of $30.00. If a Settlement
Class Member submits documentation to satisfy (ii) above showing (by means other
than self-certification) $5.00 or more in actual, out-of pocket costs and that
the total of out-of-pocket costs together with lost time (calculated at $10.00
per hour) are more than $30.00, TJX shall provide such Settlement Class Member a
second Voucher in the amount of $30.00. The total amount of Vouchers under this
subparagraph 2.2(b) is not subject to any cap.
     Eligible Settlement Class Members submitting a Voucher claim are limited to
one claim, and must do so under category (a) or category (b), but not both.
Settlement Class Members submitting a Voucher claim hereunder may also submit a
claim for any other benefit or reimbursement available to such Settlement
Class Member under any other provision of this agreement. Settlement
Class Members meeting the requirements for benefits under this paragraph shall
have until a date certain,

- 16 -



--------------------------------------------------------------------------------



 



which shall be 90 days from the first scheduled date for the Final Fairness
Hearing, but if that date shall fall on a weekend or holiday, then the first
business day following, to submit a claim therefor. Claims shall be submitted
to, and Vouchers provided by TJX to valid claimants shall be distributed to such
valid claimants by, the Claims Administrator.
     2.3 TJX shall hold a one-time special event (the “Special Event”) in which
prices on all merchandise in all TJX Stores shall be reduced by 15%. This 15%
price reduction shall be applied at the check-out register and shall be in
addition to all other discounts (other than employee discounts), if any, and
shall be available to all customers making purchases on those days. The Special
Event shall be on a consecutive Thursday, Friday and Saturday, in January,
February or July. The Special Event shall occur following the Effective Date on
dates which will allow for proper commercial management of the event. While by
necessity and practicality, the public may access this sale, the sale is
provided for by this Settlement Agreement and is available to all members of the
Settlement Class. The description of this settlement benefit in the Summary
Notice and Notice shall be as set out in the forms attached hereto as Exhibits B
and C hereto. TJX shall provide customary course of business notice of the
event, to be advertised close in time to the days on which the Special Event
will occur. TJX represents that it has not had any storewide sale event in the
TJX Stores systemwide in the past, to the best of senior management’s
recollection, and that this sale event is the direct result of this settlement,
and that the 15% price reduction during the event shall be in addition to any
and all other discounts, sales, and the like (other than employee discounts)
available at the time of the event. No discount available to the public shall be
withdrawn on account of the Special Event.
     2.4 TJX shall provide for an ombudsman to be available at a toll free
number during normal business hours to handle questions about card
cancellations, credit theft, etc., through January 19, 2008. TJX shall provide a
link on its website to the website of the Federal Trade Commission (the “FTC”)
regarding credit or identity theft, through January 19, 2008.

- 17 -



--------------------------------------------------------------------------------



 



     2.5 By October 17, 2007, an independent expert retained by TJX shall submit
a written report to plaintiffs’ designated independent expert, setting forth any
actions taken or planned to be taken by TJX, subsequent to TJX’s discovery of
the Intrusion, to enhance the security of TJX’s computer system (the
“Enhancement Actions”). The independent expert retained by TJX shall, within
30 days of submitting such report, meet with plaintiffs’ independent expert
(together with counsel for TJX and plaintiffs) to discuss the report.
Plaintiffs’ independent expert shall within 30 days thereafter provide a
responsive letter to plaintiffs stating whether the Enhancement Actions are, in
the judgment of plaintiff’s independent expert, a prudent and good faith attempt
by TJX to minimize the likelihood of intrusions in the future. Within 15 days
thereafter, Settlement Class Co-Lead Counsel shall provide TJX with a letter
indicating whether they accept the report, or do not accept it, and failure to
provide such letter to TJX shall be deemed acceptance. All of the foregoing
terms of this ¶ 2.5 shall be subject to such confidentiality restrictions as TJX
may reasonably require to protect the security of its computer system. The
settlement is contingent upon Settlement Class Co-Lead Counsel’s acceptance of
the Enhancement Actions as set out in the report, which must in any event occur
prior to any notice to the class, and which acceptance shall not be unreasonably
withheld. Unless otherwise prohibited by the FTC, and subject to such
confidentiality restrictions as TJX or the FTC may reasonably require
(including, without limitation, any appropriate redactions) to protect the
security of TJX’s computer system, TJX shall provide to the Settlement
Class Co-Lead Counsel reports relative to any actions taken or planned to be
taken by TJX, subsequent to TJX’s discovery of the Intrusion, to enhance the
security of TJX’s computer system, that TJX submits to the FTC upon conclusion
of any resolution of the pending FTC investigation of the Intrusion.
     2.6 All costs associated with notice to the Settlement Class as required
herein and Claims Administration shall be paid by TJX.

- 18 -



--------------------------------------------------------------------------------



 



     2.7 The Settling Parties agree, for purposes of this settlement only, to
the certification of the Settlement Class. If the settlement set forth in this
Settlement Agreement is not approved by the Court, or if the settlement is
terminated or cancelled pursuant to the terms of this Settlement Agreement, then
this Settlement Agreement, and the certification of the Settlement Class
provided for herein, will be vacated and the Litigation shall proceed as though
the Settlement Class had never been certified, without prejudice to any party’s
position on the issue of class certification or any other issue. The Settling
Parties’ agreement to the certification of the Settlement Class is also without
prejudice to any position asserted by the Settling Parties in any other
proceeding, case or action including, without limitation, the “financial
institutions track” proceedings otherwise consolidated with the Litigation in
the above-captioned civil action, as to which all of their rights are
specifically preserved.
     2.8 The Settling Parties agree that, except for confirmatory discovery as
expressly provided for herein, the Litigation shall be stayed pending final
approval by the Court of the settlement set forth in this Settlement Agreement.
Settlement Class Co-Lead Counsel agree that TJX’s and Fifth Third’s time to
answer or otherwise respond to the Amended Consolidated Complaint is extended
without date.

  3.   Order of Preliminary Approval and Publishing of Notice of a Final
Fairness Hearing

     3.1 As soon as practicable after the execution of the Settlement Agreement,
Settlement Class Co-Lead Counsel and counsel for TJX and Fifth Third shall
jointly submit this Settlement Agreement to the Court, and, within 7 calendar
days after the period for any termination of the Settlement Agreement pursuant
to ¶ 10.4 has expired without Settlement Class Co-Lead Counsel having taken such
action, Settlement Class Co-Lead Counsel shall file a motion for preliminary
approval of the settlement with the Court and apply for entry of an order (the
“Order of

- 19 -



--------------------------------------------------------------------------------



 



Preliminary Approval and Publishing of Notice of a Final Fairness Hearing”), in
the form attached hereto as Exhibit A, or an order substantially similar to such
form in both terms and cost, requesting, inter alia,
          (a) certification of the Settlement Class for settlement purposes only
pursuant to ¶ 2.7;
          (b) preliminary approval of the settlement as set forth herein;
          (c) approval of the publication of a customary form of summary notice
(the “Summary Notice”) in the form attached hereto as Exhibit B (in a manner
certified by the Notice Specialist to have a reach of not less than
approximately 80% of the putative class, targeted to adults over 18, in the
United States, Puerto Rico and Canada), and a customary long form of notice
(“Notice”) in the form attached hereto as Exhibit C, which together shall
include a fair summary of the parties’ respective litigation positions, the
general terms of the settlement set forth in the Settlement Agreement,
instructions for how to object to or opt-out of the settlement, the process and
instructions for making claims to the extent contemplated herein, and the date,
time, and place of the Final Fairness Hearing;
          (d) appointment of Hilsoft Notifications as Notice Specialist;
          (e) appointment of the Garden City Group, Inc. as Claims Administrator
(provided Garden City Group, Inc. has been selected as conditioned above); and
          (f) approval of the Unreceipted Return Customer Notice and Proofs of
Claim attached hereto as Exhibits D, C-1 and C-2; and approval of the Voucher
Proof of Claim attached hereto as Exhibit C-3.
     3.2 TJX shall pay for and shall assume the administrative responsibility of
providing notice to the Settlement Class in accordance with the Order of
Preliminary Approval and Publishing of Notice of a Final Fairness Hearing, and
the costs of such notice, together with the Costs of Claims

- 20 -



--------------------------------------------------------------------------------



 



Administration, shall be paid by TJX. Notice shall be provided to the
Unreceipted Return Customers by first-class direct mail, to the extent
reasonably practicable. The notice program otherwise (including notice to those
Settlement Class Members referenced in the last two sentences of ¶ 1.16 above)
shall be by publication in print and shall be designed to have a reach of not
less than approximately 80% of the putative class, targeted to adults over 18,
in the United States, Puerto Rico and Canada through publication of a Summary
Notice in the form attached hereto as Exhibit B, and which publication shall
run, if approved by the Court, in a range of consumer magazines, newspapers,
and/or newspaper supplements to be designated by the Notice Specialist and
approved by the Court. The Claims Administrator shall establish a dedicated
settlement website, and shall maintain and update the website throughout the
Claim Period, with the forms of Summary Notice, Notice, and Proofs of Claim
approved by the Court, as well as this Settlement Agreement. The Claims
Administrator also will provide copies of the forms of Summary Notice, Notice,
and Proofs of Claim approved by the Court, as well as this Settlement Agreement,
upon request. Prior to the Final Fairness Hearing, the Settlement Class Co-Lead
Counsel and TJX shall cause to be filed with the Court an appropriate affidavit
or declaration with respect to complying with this provision of notice. At a
minimum, Notice shall be provided in English, Spanish or French as appropriate
for TJX locations in accordance with the language used in TJX’s usual course of
business advertising, promotions and in-store displays.
     3.3 The Settlement Class Co-Lead Counsel and TJX shall request that after
notice is given, the Court hold a hearing (the “Final Fairness Hearing”) and
grant final approval of the settlement set forth herein.
     3.4 The Settlement Class Co-Lead Counsel and TJX further agree that the
proposed Order of Preliminary Approval and Publishing of Notice of a Final
Fairness Hearing shall contain, among other things, the following provisions:
All discovery and pretrial proceedings in this

- 21 -



--------------------------------------------------------------------------------



 



Litigation, other than confirmatory discovery provided for herein, are stayed
and suspended until further order of this Court. Pending the final determination
of the fairness, reasonableness, and adequacy of the settlement set forth in the
Settlement Agreement, no Settlement Class Member, either directly,
representatively, or in any other capacity, shall institute, commence, or
prosecute against the Released Persons any of the Released Claims in any action
or proceeding in any court or tribunal.

  4.   Opt-Out Procedures

     4.1 Each Person wishing to opt out of the Settlement Class shall
individually sign and timely submit written notice of such intent to either of
the designated Post Office boxes established by the Claims Administrator. The
written notice must clearly manifest an intent to be excluded from the
Settlement Class. To be effective, written notice must be postmarked at least
21 days prior to the date set in the Notice for the Final Fairness Hearing.
     4.2 All Persons who submit valid and timely notices of their intent to be
excluded from the Settlement Class, as set forth in ¶ 4.1 above, referred to
herein as “Opt-Outs,” shall neither receive any benefits of nor be bound by the
terms of this Settlement Agreement. All Persons falling within the definition of
the Settlement Class who do not request to be excluded from the Settlement Class
in the manner set forth in ¶ 4.1 above shall be bound by the terms of this
Settlement Agreement and Judgment entered thereon.

  5.   Objection Procedures

     5.1 Each Settlement Class Member wishing to object to the settlement shall
submit a timely written notice of his objection which shall set forth the
reasons for the Settlement Class Member’s objection, and further state whether
the objector intends to appear at the Final Fairness Hearing. The objection also
must provide information identifying the objector as a Settlement Class Member,
including (a) proof (e.g., a sales slip, credit or debit statement, or cancelled
check) of

- 22 -



--------------------------------------------------------------------------------



 



having made a purchase or return at a TJX Store, or an affidavit setting forth,
in as much detail as the objector remembers, the fact of purchase(s) or
return(s), the product(s) purchased or returned, the price of the product(s),
the approximate date of said purchase(s) or returns, and the place of the
purchase(s) or returns, and (b) documentation supporting the objector’s
allegation of damage. To be timely, written notice of an objection in
appropriate form must be filed with the Clerk of the United States District
Court for the District of Massachusetts, John Joseph Moakley U.S. Courthouse, 1
Courthouse Way, Boston, MA 02210, 21 days prior to the date set in the Notice
for the Final Fairness Hearing, and served concurrently therewith upon any one
of the Settlement Class Co-Lead Counsel (Ben Barnow, Barnow and Associates,
P.C., One North LaSalle Street, Suite 4600, Chicago, IL 60602; Sherrie R.
Savett, Berger & Montague, P.C. , 1622 Locust Street, Philadelphia, PA 19103; or
Lester L. Levy, Wolf Popper LLP, 845 Third Avenue, New York, NY 10022), counsel
for TJX (Harvey J. Wolkoff, Ropes & Gray LLP, One International Place, Boston,
MA, 02110), and counsel for Fifth Third (W. Breck Weigel, Vorys Sater Seymour
and Pease LLP, Atrium Two, Suite 2000, 221 East Fourth Street, Cincinnati, OH
45202).

  6.   Releases

     6.1 Upon the Effective Date, each Settlement Class Member, including the
Representative Plaintiffs, shall be deemed to have, and by operation of the
Judgment shall have, fully, finally, and forever released, relinquished, and
discharged all Released Claims. Further, upon the Effective Date of the
settlement, and to the fullest extent permitted by law, each Settlement Class
Member including the Representative Plaintiffs shall, either directly,
indirectly, representatively, as a member of or on behalf of the general public,
or in any capacity, be permanently barred and enjoined from commencing,
prosecuting, or participating in any recovery in, any action in this or any
other forum (other than participation in the settlement as provided herein) in
which any of the Released Claims is asserted.

- 23 -



--------------------------------------------------------------------------------



 



     6.2 Upon the Effective Date, TJX and Fifth Third shall be deemed to have,
and by operation of the Judgment shall have, fully, finally, and forever
released, relinquished, and discharged, Representative Plaintiffs, each and all
of the Settlement Class Members, Settlement Class Co-Lead Counsel, and all other
Plaintiffs’ Counsel who have consented to and joined in the settlement, from all
claims, including Unknown Claims, based upon or arising out of the institution,
prosecution, assertion, settlement or resolution of the Litigation or the
Released Claims, except for enforcement of the Settlement Agreement as to such
matters as pertain to each of them. Any other Claims or defenses TJX and Fifth
Third may have against such Persons, including without limitation any Claims
based upon or arising out of any retail, banking, debtor-creditor, contractual
or other business relationship with such Persons, that are not based upon or do
not arise out of the institution, prosecution, assertion, settlement or
resolution of the Litigation or the Released Claims, are specifically preserved
and shall not be affected by the preceding sentence.
     6.3 Upon the Effective Date, Fifth Third, on behalf of itself and its
subsidiaries, divisions and affiliates (including, without limitation, Fifth
Third Bank), and TJX, on behalf of itself and its subsidiaries, divisions and
affiliates, shall be deemed to have, and by operation of the Judgment shall
have, fully, finally, and forever released, relinquished, and discharged each
other, and one another’s respective subsidiaries, divisions and affiliates, of
and from only those Claims based upon or arising out of the institution,
prosecution, assertion, settlement or resolution of the Litigation or the
Released Claims (except for the enforcement of the Settlement Agreement as to
such matters as pertain to each of them), including (without limitation) any
Claim for indemnification or contribution in respect of, or for attorneys’ fees
or costs incurred by reason of, the Litigation or the Released Claims. Any other
Claims they or their respective subsidiaries, divisions and affiliates may have
against one another or their respective subsidiaries, divisions and affiliates
are specifically preserved, including without limitation Claims for contribution
or indemnity by

- 24 -



--------------------------------------------------------------------------------



 



contract or at common law not in respect of the Litigation or the Released
Claims, Claims based upon or arising out of the institution, prosecution,
assertion, settlement or resolution of the Claims asserted against them or
either of them in the “financial institutions track” of the consolidated
proceedings in the United States District Court for the District of
Massachusetts, Claims based on their respective rights and duties under existing
contracts with respect to fees, charges, penalties, assessments, fines, and
allocations of loss by and all other obligations to payment card associations,
and Claims based upon or arising out of any precompliance or compliance or
noncompliance proceedings or any other proceedings under payment card
association rules.
     6.4 Notwithstanding any term herein, TJX shall not have, or been deemed to
have, released, relinquished, or discharged any Representative Plaintiff,
Settlement Class Member, or Plaintiffs’ Counsel who have consented to and joined
in the settlement, from any claim based on or arising out of any act of fraud,
misrepresentation, or other misconduct in connection with the submission of any
claim pursuant to the settlement set forth in this Settlement Agreement, or any
claim against any of them based on or arising out of any failure to abide by the
terms of the Settlement Agreement.
     6.5 Notwithstanding any term herein, neither TJX nor Fifth Third nor their
respective subsidiaries, divisions or affiliates shall have or shall be deemed
to have released, relinquished or discharged any Claim or defense against any
Person other than each other, their respective subsidiaries, divisions and
affiliates, Representative Plaintiffs, each and all of the Settlement
Class Members, Settlement Class Co-Lead Counsel, and all other Plaintiffs’
Counsel who have consented to and joined in the settlement. Persons not released
by TJX or Fifth Third or their respective subsidiaries, divisions or affiliates
of any Claim or defense include, without limitation, the Released Acquiring
Banks and their respective Related Parties.

- 25 -



--------------------------------------------------------------------------------



 



     7. Plaintiffs’ Counsel’s Attorneys’ Fees, Costs, and Expenses
     7.1 The Settling Parties did not discuss attorneys’ fees, costs, and
expenses, as provided for in ¶ 7.2, until after the substantive terms of the
settlement had been agreed upon, other than that TJX would pay reasonable
attorneys’ fees and expenses as may be agreed to by TJX and Settlement
Class Co-Lead Counsel, and/or as ordered by the Court, or in the event of no
agreement, then as ordered by the Court. TJX and Settlement Class Co-Lead
Counsel then negotiated and agreed as follows:
     7.2 TJX has agreed to pay, subject to Court approval, up to the amount of
$6,500,000.00 to Settlement Class Co-Lead Counsel for attorneys’ fees, and up to
$150,000.00 to Settlement Class Co-Lead Counsel for reasonable costs and
expenses, subject to reasonable documentation. Settlement Class Co-Lead Counsel,
in their sole discretion, to be exercised reasonably, shall allocate and
distribute the amount of attorneys’ fees, costs, and expenses awarded by the
Court among Plaintiffs’ Counsel. If any Plaintiff’s Counsel disagrees with the
allocation of fees and/or costs he or she has been awarded, they may after
14 days of the receipt of said award file a motion with the Court seeking an
adjustment in said award. Settlement Class Co-Lead Counsel shall have 14 days to
file a response to any such motion.
     7.3 Within 10 days of the Effective Date, TJX shall pay the attorneys’
fees, costs, and expenses, as set forth above in ¶ 7.2, to an account
established by Settlement Class Co-Lead Counsel. Settlement Class Co-Lead
Counsel shall thereafter distribute the award of attorneys’ fees, costs, and
expenses consistent with ¶ 7.2.
     7.4 The amount(s) of any award of attorneys’ fees, costs, and expenses is
intended to be considered by the Court separately from the Court’s consideration
of the fairness, reasonableness, and adequacy of the settlement. No order of the
Court or modification or reversal or appeal of any order of the Court concerning
the amount(s) of any attorneys’ fees, costs, or expenses awarded by

- 26 -



--------------------------------------------------------------------------------



 



the Court to Settlement Class Co-Lead Counsel shall affect whether the Judgment
is Final or constitute grounds for cancellation or termination of this
Settlement Agreement.
     8. Administration of Claims
     8.1 The Claims Administrator shall administer and calculate the claims
submitted by Settlement Class Members under ¶ 2.1 and ¶ 2.2, except as provided
otherwise therein. Settlement Class Co-Lead Counsel and TJX shall be given
reports as to both claims and distribution, and have the right to review and
obtain supporting documentation and challenge such reports if they believe them
to be inaccurate or inadequate. The Claims Administrator’s determination of the
validity or invalidity of any such claims shall be binding.
     8.2 Except as otherwise ordered by the Court, all Settlement Class Members
who fail to timely submit a proof of claim for any benefits hereunder within the
time frames set forth herein, or such other period as may be ordered by the
Court, or otherwise allowed, shall be forever barred from receiving any payments
or benefits pursuant to the settlement set forth herein, but will in all other
respects be subject to and bound by the provisions of the Settlement Agreement,
the releases contained herein, and the Judgment.
     8.3 No Person shall have any claim against the Claims Administrator, TJX,
or Settlement Class Co-Lead Counsel based on distributions of benefits made
substantially in accordance with the Settlement Agreement and the settlement
contained herein, or further order(s) of the Court.
     8.4 All payments and distributions (including voucher distributions)
hereunder, unless expressly provided otherwise, shall be made within 90 days of
the deadline for filing claims, or 90 days of the Effective Date, whichever is
later.

- 27 -



--------------------------------------------------------------------------------



 



     9. Conditions of Settlement, Effect of Disapproval, Cancellation or
Termination
     9.1 The Effective Date of the settlement shall be conditioned on the
occurrence of all of the following events:
           (a) the Court has entered the Order of Preliminary Approval and
Publishing of Notice of a Final Fairness Hearing, as required by ¶ 3.1, hereof;
           (b) TJX has not exercised its option to terminate the Settlement
Agreement pursuant to ¶ 9.3 hereof;
           (c) the Court has entered the Judgment granting final approval to the
settlement as set forth herein; and
           (d) the Judgment has become Final, as defined in ¶ 1.6, hereof.
     9.2 If all of the conditions specified in ¶ 9.1 hereof are not satisfied,
then the Settlement Agreement shall be canceled and terminated subject to ¶ 9.4
hereof, unless Settlement Class Co-Lead Counsel and counsel for TJX mutually
agree in writing to proceed with the Settlement Agreement.
     9.3 Within 7 days after the deadline established by the Court for Persons
to request exclusion from the Settlement Class, Settlement Class Co-Lead Counsel
shall furnish to counsel for TJX a complete list of all timely and valid
requests for exclusion (the “Opt-Out List”). TJX, in its sole discretion, shall
have the option to terminate this Settlement Agreement if the aggregate number
of Persons who submit valid and timely requests for exclusion from the
Settlement Class exceeds 10,000 Persons eligible to be Settlement Class Members.
     9.4 In the event that the Settlement Agreement is not approved by the Court
or the settlement set forth in the Settlement Agreement is terminated in
accordance with its terms, the Settling Parties shall be restored to their
respective positions in the Litigation, except that all

- 28 -



--------------------------------------------------------------------------------



 



scheduled litigation deadlines shall be reasonably extended so as to avoid
prejudice to any Settling Party or litigant. In such event, the terms and
provisions of the Settlement Agreement shall have no further force and effect
with respect to the Settling Parties and shall not be used in the Litigation or
in any other proceeding for any purpose, and any judgment or order entered by
the Court in accordance with the terms of the Settlement Agreement shall be
treated as vacated, nunc pro tunc. Notwithstanding any statement in this
Settlement Agreement to the contrary, no order of the Court or modification or
reversal on appeal of any order reducing the amount of attorneys’ fees, costs,
and expenses awarded to Settlement Class Co-Lead Counsel shall constitute
grounds for cancellation or termination of the Settlement Agreement.
     9.5 Settlement Class Co-Lead Counsel and TJX acknowledge that the
Litigation includes six pending lawsuits filed against TJX as putative class
actions in Canada (the “Canadian Actions”).3 Each Plaintiff in each of those
actions (the “Canadian Plaintiffs”) agrees to the terms of the settlement set
forth in this Settlement Agreement, including, without limitation, ¶ 6.1
hereinabove and this ¶ 9.5, as signified by the signature of their counsel
herein below. Settlement Class Co-Lead Counsel and TJX, with the Canadian
Plaintiffs and the Canadian counsel signing this agreement on their behalf,
stipulate and agree to a stay of the Canadian Actions pending implementation of
the settlement contained in this Settlement Agreement through the Effective
Date, and further stipulate and agree to secure in advance of the Effective Date
such orders from the Canadian courts as may be necessary to implement the
foregoing stay and further obtain, prior to the
 

3   Copithorn v. TJX Companies, Inc., et al., Q.B.G. No. 100 of A.D. 2007 (Court
of Queen’s Bench of Saskatchewan, Judicial Centre of Regina); Churchman et al.
v. TJX Companies, Inc., et al., Civ. No. 0701-000964 (Court of Queen’s Bench of
Alberta, Judicial District of Calgary); Ryley v. TJX Companies, Inc., et al.,
Civ. No. 07 0278 Victoria (Supreme Court of British Columbia); Howick v. TJX
Companies, Inc., et al., Civ. No. 06-000382-073 (Province of Quebec, District of
Montreal); Churchman et al. v. TJX Companies, Inc., et al., Civ. No. 07-50449
(Court of Queen’s Bench of Manitoba, Winnipeg Centre); Wong et al. v. TJX
Companies, Inc., et al., Civ. No. 07-ct-000272CP (Ontario Superior Court of
Justice).

- 29 -



--------------------------------------------------------------------------------



 



Effective Date, all orders necessary to dismiss the Canadian Actions with
prejudice effective as of and no later than the Effective Date.
     10. Miscellaneous Provisions
     10.1 The Settling Parties: (a) acknowledge that it is their intent to
consummate this agreement; and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of this
Settlement Agreement, and any applicable requirements under the Class Action
Fairness Act of 2005, and to exercise their best efforts to accomplish the terms
and conditions of this Settlement Agreement.
     10.2 The parties intend this settlement to be a final and complete
resolution of all disputes between them with respect to the Litigation. The
settlement compromises claims which are contested and shall not be deemed an
admission by any Settling Party as to the merits of any claim or defense. The
Settling Parties each agree that the settlement was negotiated in good faith by
the Settling Parties, and reflects a settlement that was reached voluntarily
after consultation with competent legal counsel. The Settling Parties reserve
their right to rebut, in a manner that such party determines to be appropriate,
any contention made in any public forum that the Litigation was brought or
defended in bad faith or without a reasonable basis.
     10.3 Neither the Settlement Agreement nor the settlement contained therein,
nor any act performed or document executed pursuant to or in furtherance of the
Settlement Agreement or the settlement: (a) is or may be deemed to be or may be
used as an admission of, or evidence of, the validity or lack thereof of any
Released Claim, or of any wrongdoing or liability of any of the Released
Persons; or (b) is or may be deemed to be or may be used as an admission of, or
evidence of, any fault or omission of any of the Released Persons, in any civil,
criminal, or administrative proceeding in any court, administrative agency, or
other tribunal. Any of the Released Persons may file the Settlement Agreement
and/or the Judgment in any action that may be brought against them in

- 30 -



--------------------------------------------------------------------------------



 



order to support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or reduction
or any other theory of claim preclusion or issue preclusion or similar defense
or counterclaim.
     10.4 Representative Plaintiffs shall be entitled to reasonable confirmatory
discovery from TJX to be conducted by Settlement Class Co-Lead Counsel. The
period for confirmatory discovery shall begin as of the date this Settlement
Agreement is fully executed and shall last for a period of 45 days thereafter.
Defendants shall cooperate in good faith to make such confirmatory discovery
possible. At the conclusion of confirmatory discovery, Settlement Class Co-Lead
Counsel shall, based upon all facts known to them, determine in good faith
whether in their opinion the settlement is fair, reasonable and adequate. If
Settlement Class Co-Lead Counsel determine that the settlement is not in their
opinion fair, reasonable and adequate, Settlement Class Co-Lead Counsel shall
terminate the Settlement and give notice to defendants of such termination
within 10 days after confirmatory discovery concludes. In such case, the
settlement shall be null and void, and the parties shall return to their
original positions. TJX may defer incurring costs for notice under ¶ 3.2, and/or
providing such notice under ¶ 3.2, until the period for Settlement Class Co-Lead
Counsel to terminate the settlement pursuant to this paragraph has expired
without Settlement Class Co-Lead Counsel taking such action.
     10.5 All documents and materials provided by TJX in confirmatory discovery
shall be returned to TJX, pursuant to ¶ 21 of the Stipulated Protective Order
entered by the Court on July 2, 2007, within 60 days of the Effective Date.
     10.6 The Settlement Agreement may be amended or modified only by a written
instrument signed by or on behalf of all Settling Parties or their respective
successors-in-interest.
     10.7 This Settlement Agreement, together with the Exhibits attached hereto,
constitutes the entire agreement among the parties hereto and no
representations, warranties, or inducements

- 31 -



--------------------------------------------------------------------------------



 



have been made to any party concerning the Settlement Agreement other than the
representations, warranties, and covenants contained and memorialized in such
document. Except as otherwise provided herein, each party shall bear its own
costs.
     10.8 Settlement Class Co-Lead Counsel, on behalf of the Settlement Class,
are expressly authorized by the Representative Plaintiffs to take all
appropriate actions required or permitted to be taken by the Settlement Class
pursuant to the Settlement Agreement to effectuate its terms and also are
expressly authorized to enter into any modifications or amendments to the
Settlement Agreement on behalf of the Settlement Class which they deem
appropriate.
     10.9 Each counsel or other Person executing the Settlement Agreement on
behalf of any party hereto hereby warrants that such Person has the full
authority to do so.
     10.10 The Settlement Agreement may be executed in one or more counterparts.
All executed counterparts and each of them shall be deemed to be one and the
same instrument. A complete set of original executed counterparts shall be filed
with the Court.
     10.11 The Settlement Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns of the parties hereto.
     10.12 The Court shall retain jurisdiction with respect to implementation
and enforcement of the terms of the Settlement Agreement, and all parties hereto
submit to the jurisdiction of the Court for purposes of implementing and
enforcing the settlement embodied in the Settlement Agreement.
     10.13 This Settlement Agreement shall be considered to have been
negotiated, executed and delivered, and to be wholly performed, in the
Commonwealth of Massachusetts, and the rights and obligations of the parties to
the Settlement Agreement shall be construed and enforced in accordance with, and
governed by, the internal, substantive laws of the Commonwealth of Massachusetts
without giving effect to that State’s choice of law principles.

- 32 -



--------------------------------------------------------------------------------



 



     10.14 As used herein, “he” means “he, she, or it;” “his” means “his, hers,
or its,” and “him” means “him, her, or it.”
     10.15 All dollar amounts are in United States dollars, unless otherwise
expressly stated.
     10.16 All agreements made and orders entered during the course of the
Litigation relating to the confidentiality of information shall survive this
Settlement Agreement.
     //
     //
     //
     //

- 33 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the Settlement Agreement
to be executed, by their duly authorized attorneys.

         
Counsel for The TJX Companies, Inc.
      Settlement Class Co-Lead Counsel
(in alphabetical order)
 
       
/s/ Harvey J. Wolkoff
       
 
Harvey J. Wolkoff
      /s/ Ben Barnow 
 
       
Mark P. Szpak
      Ben Barnow
ROPES & GRAY LLP
      BARNOW AND ASSOCIATES, P.C.
One International Place
      1 North LaSalle, Suite 4600
Boston, MA 02110-2624
      Chicago, IL 60602
(617) 951-7000
      (312) 621-2000
hwolkoff@ropesgray.com
      b.barnow@barnowlaw.com
mszpak@ropesgray.com
       
 
      /s/ Lester L. Levy 
 
       
Counsel for Fifth Third Bancorp

      Lester L. Levy
 
      WOLF POPPER LLP
/s/ W. Breck Weigel
 
      845 Third Avenue
 
W. Breck Weigel
      New York, NY 10022
VORYS SATER SEYMOUR AND PEASE LLP
    (212) 759-4600
Atrium Two, Suite 2000
      llevy@wolfpopper.com
221 East Fourth Street
       
Cincinnati, OH 45202
      /s/ Sherrie R. Savett  
 
     
 
(513) 723-4078
      Sherrie R. Savett
wbweigel@vssp.com
      BERGER & MONTAGUE, P.C.
 
      1622 Locust Street
 
      Philadelphia, PA 19103
Robert N. Webner
      (215) 875-3000
VORYS SATER SEYMOUR AND PEASE LLP
      ssavett@bm.net
52 E. Gay Street
       
P.O. Box 1008
     
Columbus, OH 43215
      Counsel for Canadian Plaintiffs,
(614) 464-8243
      pursuant to ¶ 9.5 hereinabove
rnwebner@vssp.com
 
     
/s/ James R. Carroll 
      /s/ E.F. Anthony Merchant, Q.C. 
 
       
 
James R. Carroll
      E.F. Anthony Merchant, Q.C.
SKADDEN, ARPS, SLATE, MEAGHER &
      MERCHANT LAW GROUP LLP
FLOM, LLP
      2401 Saskatchewan Drive
One Beacon Street
      Regina, Canada S4P 4H8
Boston, Massachusetts
      (306) 359-7777
(617) 573-4800
      tmerchant@merchantlaw.com
jcarroll@skadden.com
     

- 34 -